Alexander, J.
The Estate of Rex Lee Snell obtained review of an order of the Pierce County Superior Court denying its motion for a summary judgment dismissing William and Karolyn Young’s (Young) lawsuit against it for personal injuries. In this review we are called upon to determine what time limitation, if any, applies to a lawsuit for personal injuries that is maintained against the estate of an alleged tort-feasor who was insured at the time of the injury, but died prior to the expiration of the statute of limitations that would have applied to a suit against the deceased had he lived. We conclude that suit must be brought within three years of the date of the conduct giving rise to the cause of action. Because it is conceded that the conduct giving rise to Young’s lawsuit occurred more than three years prior to the time Young perfected the lawsuit against the Snell Estate, we reverse the trial court and remand for entry of an order granting the Estate’s summary judgment motion.
On August 29, 1991, William Young, a Washington resident, was involved in an automobile accident in Pierce County, Washington. Young contends that the accident was caused by Rex Snell, a California resident. At the time the accident occurred, Snell had automobile liability insurance. Slightly over a year from the date of the accident, Snell died from an unrelated cause. He did not have a will.
On August 18, 1994, Young filed a summons and complaint in Pierce County Superior Court naming Rex Snell as the defendant. In the complaint, Young sought damages for William Young’s physical and mental pain, loss of earnings and impairment of future earning capacity. Young did not attempt to serve Snell or a personal representative for Snell with a copy of that summons and complaint.
On February 24, 1995, more than three years after the 1991 accident, Young’s attorney arranged to have Harry Platis appointed as personal representative of the Snell Estate. On March 6, 1995, Young served a second summons and an amended complaint on Platis. The amended com*271plaint, which named the Snell Estate as a defendant, was filed two days later.
The Snell Estate answered Young’s amended complaint and moved for a summary judgment dismissing the lawsuit against it, arguing that Young’s suit was barred by the three-year statute of limitations set forth in RCW 4.16.080(2). The superior court denied the Estate’s motion. In doing so, it relied on Augustson v. Graham, 77 Wn. App. 921, 895 P.2d 20 (1995) and concluded that there is no statute of limitations on actions against the estate of a decedent if the decedent (1) was insured against liability for the incident giving rise to the claim and (2) died prior to the running of the three-year statute of limitation on personal injury actions. Clerk’s Papers at 21. The Estate sought discretionary review of that decision in this court. We granted review.
 We review de novo a trial court’s denial of a motion for summary judgment. Safeco Ins. Co. v. Butler, 118 Wn.2d 383, 394-95, 823 P.2d 499 (1992). A summary judgment motion should be granted if, after considering all the submissions and all reasonable inferences drawn therefrom in favor of the nonmoving party, there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law. CR 56; LaPlante v. State, 85 Wn.2d 154, 158, 531 P.2d 299 (1975). Here, it can be said there are no factual disputes. Thus, the case is ripe for summary judgment.
In a standard action to recover damages for personal injuries, a plaintiff has three years from the date of the alleged injury within which to commence his or her action. RCW 4.16.080(2).1 In a case where a putative defendant dies prior to the expiration of the applicable statute of lim*272itations, RCW 4.16.200 comes into play. It states, in part, that ‘‘[¡limitations on actions against a person who dies before the expiration of the time otherwise limited for commencement thereof are as set forth in chapter 11.40 RCW.” Because Snell died prior to the expiration of the three-year statute of limitation that would have otherwise been applicable but for his death, RCW 4.16.080(2), we must, according to RCW 4.16.200, direct our attention to the provisions of chapter 11.40 RCW in order to determine if it provides any limitation on Young’s action against Snell’s estate.
Chapter 11.40 RCW governs the presentation of claims against a decedent’s estate and it sets forth time limits within which such claims must be presented.2 One limit is contained in RCW 11.40.010. It provides that claims of creditors of an estate are “forever barred” if the creditors do not file their claims with the personal representative of the estate within four months of the representative’s giving of notice of the decedent’s death. RCW 11.40.010. Another statute in that same chapter, former RCW 11.40.014, indicates that whether or not the personal representative has given notice under RCW 11.40.010, a creditor who has not filed a claim within 18 months from the decedent’s death “shall be forever barred from making a claim against the decedent, or commencing an action against the decedent, if such claim or action is not already barred by any otherwise applicable statute of limitation[s].” At first blush, it might appear as though the 18-month time limitation set forth in former RCW 11.40.014 bars Young’s cause of action because Young did not file a claim with a personal representative of Snell’s estate within 18 months of Snell’s *273death.3 That is not the case, though, because former RCW 11.40.014 provides that the time limitation set forth therein does not apply to “claims described in [former] RCW 11.40.011 . . . .”4 Rather, the limitation on claims in such cases is governed by the provisions of former RCW 11.40.011. That statute provides in pertinent part:
The time limitations under this chapter for serving and filing of claims shall not accrue to the benefit of any liability or casualty insurer as to claims against the deceased and/or the marital community of which the deceased was a member and such claims, subject to applicable statutes of limitation, may at any time be:
(1) Served on the personal representative, or the attorney for the estate; or
(2) If the personal representative shall have been discharged, then the claimant as a creditor may cause a new personal representative to be appointed and the estate to be reopened in which case service may be had upon the new personal representative or his attorney of record.
. . . Nothing in this section serves to extend the applicable statute of limitations regardless of the appointment or failure to have appointed a personal representative ....
(Emphasis added.)
With that background, we examine the contentions of the parties. In support of its motion for summary judgment, the Snell Estate argued that the “applicable statute of limitation” governing this case is the three-year limitation on personal injury actions. Accordingly, it contended that Young’s lawsuit was time barred by former RCW *27411.40.011 because the amended summons and complaint was not filed or served5 on the Snell Estate within the “applicable” three-year statute of limitation.
Young countered that there is no applicable statute of limitation on his claim. Young reasons that because RCW 4.16.200 provides that limitations on actions against a person who dies before the expiration of the statute of limitation that otherwise would have governed an action against that person “are as set forth in chapter 11.40 RCW” there is no statute of limitation on Young’s action against the Snell Estate. That is so, Young argues, because former RCW 11.40.011 provides, in essence, that the time limitation under chapter 11.40 RCW for serving and filing claims do not apply when the decedent had liability insurance.
The superior court agreed with Young, holding that “when the defendant dies before the running of the three-year period, the probate code [chapter 11.40 RCW] controls and that, unless there’s some time limit in the probate code that can be identified that’s violated, the claim can stand.” Report of Proceedings at 7-8. Because it could not identify any time limit in that code, the trial court denied the Estate’s motion. The specific issue before us then is this: Did the Legislature intend by enacting RCW 4.16.200 and former RCW 11.40.011 that there be no statute of limitations applicable to claims against the estate of an alleged tort-feasor which are covered by liability insurance that was carried by the decedent, if the insured decedent dies prior to the expiration of the otherwise applicable statute of limitations?
As noted above, the trial court relied on Augustson v. Graham, 77 Wn. App. 921, 895 P2d 20 (1995) in ruling for Young. The facts there were that the plaintiffs, Arvid and *275Martha Augustson, were involved in an auto accident in this state. The other party to the accident was Thomas Varnson, an Idaho resident. Varnson died intestate in Oregon approximately two years after the date of the accident. A week short of three years from the date of the accident, the Augustsons filed suit against Varnson in Douglas County Superior Court, seeking damages for personal injuries allegedly sustained in the accident. After learning of Varnson’s death, Arvid Augustson obtained letters of administration in Lewis County, Idaho. He then accepted service of the Douglas County lawsuit on September 4, 1992, in his capacity as the personal representative of Varnson’s Estate. In December 1992, the Douglas County lawsuit was voluntarily dismissed. In January 1993, Karen Graham was appointed in Snohomish Court Superior Court as the personal representative for Varnson’s estate. Shortly thereafter, the Augustsons filed a notice of claim with Graham and commenced an action for personal injuries in Snohomish County, naming Graham as the only defendant in her capacity as the personal representative of Varnson’s estate. Graham moved for summary judgment contending that the three-year statute of limitations set forth in RCW 4.16.080(2) had expired. The trial court granted summary judgment and entered an order barring the plaintiffs’ claim. Division One of the Court of Appeals reversed, however, concluding that the plaintiffs’ action was timely. In doing so, it indicated that the effect of former RCW 11.40.011 is to make the only applicable statute of limitation “those contained in the probate nonclaim chapter [the four-month limitation in RCW 11.40.010 and the 18-month limitation in former RCW 11.40.014] . . . .” Augustson, 77 Wn. App. at 929. Finding that neither of those limitations were “exceeded,” the Court held the plaintiffs’ suit was not time-barred. Augustson, 77 Wn. App. at 929.6
The Snell Estate contends that Augustson was wrongly *276decided. It asserts that in making claims involving a decedent’s liability insurance “subject to applicable statutes of limitation” in former RCW 11.40.011, the Legislature evidenced its intention that claims for damages resulting from personal injuries that fall within the ambit of former RCW 11.40.011 be subject to the three-year statute of limitations set forth in RCW 4.16.080. Upholding the superior court’s order, the Estate argues, would bring about the unlikely and absurd result that there would be no time limitation on claims against the estate of an alleged tortfeasor who possessed liability insurance, but died prior to the expiration of the three-year statute of limitation that would have applied had the alleged tort-feasor not died. Had the Legislature intended that there be no statute of limitations in such cases, the Estate contends, it would have explicitly so provided.
Young counters that Augustson was correctly decided, suggesting that if this court were to adopt the Estate’s interpretation of the statutes in question, we would have to engage in reasoning that the Court of Appeals identified and rejected when it stated:
Thus, by Graham’s reasoning, although RCW 4.16.200 . . . tells us to look to the probate nonclaim statutes for the applicable statute of limitation instead of to RCW 4.16.080, RCW 11.40.011 directs us in a circular path leading directly back to RCW 4.16.080 .... We reject this circular reasoning. To adopt this reasoning would render RCW 4.16.200 meaningless .... [I]t is inconceivable that the Legislature intended to render RCW 4.16.200 meaningless, or did so accidentally.
Augustson, 77 Wn. App. at 926-27. Young also focuses on the phrase “at any time,” which appears in former RCW 11.40.011, urging on us the notion that the statute allows him to bring his claim “at ‘every’ and ‘all’ times because Snell died within the three-year statute of limitations.” Br. of Resp’t at 11.
*277Additionally, Young relies on our previous decision in Morrison v. Hulbert, 44 Wn.2d 171, 266 P.2d 338 (1954), pointing to our statement in that case that “[i]f a claim is not barred at the time of death of the debtor, the only statute of limitation then applicable to the claim is found in the provisions of the cited probate statute of nonclaim.” Morrison, 44 Wn.2d at 173. Young also calls attention to our previous decision in Belancsik v. Overlake Mem’l Hosp., 80 Wn.2d 111, 492 P.2d 219 (1971) where we indicated that “RCW 11.40.011 . . . sets out the governing limitation period for all claims against a decedent not barred by the general statute of limitations at the time of his death, and it may have the effect either of diminishing or extending the otherwise applicable limitation period.” Belancsik, 80 Wn.2d at 116.
The Washington State Trial Lawyers Association (WSTLA), which as amicus supports Young’s position, relies on Morrison and Belancsik as well. It argues that the probate nonclaim statutes “supersede, and do not merely augment, statutes of limitations applicable during the lifetime of the decedent.” Br. of Amicus Curiae WSTLA at 4. It contends further, that the probate nonclaim statutes “play a virtual ‘trump card’ on otherwise applicable statutes.” Br. of Amicus Curiae WSTLA at 6.
 While the facts of Augustson are clearly similar to those in the instant case, we do not agree with the result reached by the court in that case. We agree with the Snell Estate that when the Legislature made reference in former RCW 11.40.011 to the “applicable statutes of limitation” in the context of precluding insurers from benefiting from the time hmitations for filing of claims against the estate of a decedent, it was manifesting its intention to require plaintiffs to bring their lawsuits against the estate within the time provided in the statute of limitation that would have applied had the alleged tort-feasor not died prior to its expiration. We reject the notion that by subjecting claims against the estate to the statute of limitation set forth in RCW 4.16.080 we are rendering RCW 4.16.200 meaning*278less. RCW 4.16.200 does not, as the trial court indicated, direct one to look at the probate code for the applicable statute of limitations on a suit against a decedent’s estate. Rather, it says that one is to look to the probate code for “limitations on actions.” RCW 4.16.200. In our judgment, the limitations that are referred to there are the limitations on the filing of claims against an estate, which, as we have noted above, do not apply here by virtue of the provisions of former RCW 11.40.011. The reference therefore, in that statute, to the claim being subject to applicable statutes of limitation makes perfect sense. The fact that the Legislature did not define the “applicable statutes of limitation” in former RCW 11.40.011 in terms of a precise number of years lends support to our conclusion that the Legislature was not establishing a statute of limitation in the probate code but, rather, was content to make a reference back to the otherwise applicable statute of limitations.
If we were to hold otherwise, we would be required to conclude that the Legislature intended the unlikely and absurd result that there is no statute of limitations on actions such as Young’s and that it used the words “applicable statutes of limitations” for no purpose. We agree with the Snell Estate that we must construe statutes to avoid “unlikely, absurd, or strained consequences.” Timberline Air Serv., Inc. v. Bell Helicopter-Textron, Inc., 125 Wn.2d 305, 317, 884 P.2d 920 (1994) (citing Ski Acres, Inc. v. Kittitas County, 118 Wn.2d 852, 857, 827 P.2d 1000 (1992)).7 Furthermore, we agree with its contention that if the Legislature had intended that there be no statute of limitations, it would have so provided by explicit language as it *279has done in other instances. For example, in RCW 4.16.160 it has provided that “there shall be no limitation to actions brought in the name or for the benefit of the state . . . .” Furthermore, in RCW 9A.04.080(l)(a) the Legislature provided that “[t]he following offenses [murder, homicide by abuse, arson where death results] may be prosecuted at any time after their commission . . . .”
We also believe that the result advanced by Young would violate the policy we have so long adhered to that the litigation of stale claims is unfair to the defending party and undesirable to society as a whole. In that regard, in Ruth v. Dight, 75 Wn.2d 660, 664, 453 P.2d 631 (1969) we said that “[n]o civilized society could lay claim to an enlightened judicial system which puts no limits on the time in which a person can be compelled to defend against claims . . . .” See also In re Estates of Hibbard, 118 Wn.2d 737, 749, 826 P.2d 690 (1992) (“[W]e still follow the reasoning of Ruth v. Bight.”).
 Most significantly though, our interpretation of former RCW 11.40.011 is borne out by the plain language of that statute. See State ex rel. Royal v. Board of Yakima County Comm’rs, 123 Wn.2d 451, 458, 869 P.2d 56 (1994) (“ ‘Where statutory language is plain and unambiguous, a statute’s meaning must be derived from the wording of the statute itself.’ ”) (citations omitted) (quoting Service Employees Int’l Union, Local 6 v. Superintendent of Pub. Instruction, 104 Wn.2d 344, 348, 705 P.2d 776 (1985)). The Legislature’s intent to subject claims such as Young’s to the applicable statute of limitations is evidenced by the language in the statute that claims such as Young’s may be filed “at any time” but “subject to applicable statutes of limitation” and that “[n]othing in this section serves to extend the applicable statute of limitations. ...” former RCW 11.40.011. While it may appear to some that it is unreasonable to only subject claims where insurance is involved to the three-year statute of limitations, it is not our province to question the Legislature’s reasons for distinguishing such cases from cases where insurance is *280not involved. The plain fact is that the Legislature has expressed its intent to subject claims such as Young’s to that statute of limitations and we must respect that exercise of its legislative discretion.
 Even if the meaning of former RCW 11.40.011 were ambiguous, legislative history supports our interpretation. See State v. Komok, 113 Wn.2d 810, 815, 783 P.2d 1061 (1989) (review of legislative history “is appropriate where legislative intent is not apparent from the language of a statute”). When the Legislature amended former RCW 11.40.011 in 1983 to include the phrase “subject to applicable statutes of limitation,” the House Bill Report on the bill containing the amendatory language stated:
The bill exempts claims involving liability or casualty insurance from any special time limitation following the appointment of a personal representative. Such claims remain subject to the normal statutes of limitation for bringing actions.
EFFECT OF AMENDMENT: The amendment makes explicit the continued applicability of normal statutes of limitation.
House Bill Report on HB 643 (1983) (emphasis added); see also State v. Reding, 119 Wn.2d 685, 690, 835 P.2d 1019 (1992) (“In the past, this court has looked to legislative bill reports and analyses to discern the Legislature’s intent.”). In light of this report, it is inconceivable to us that the Legislature intended, when it enacted the version of former RCW 11.40.011, to exempt Young’s claim from the applicable statute of limitations.
The cases of Morrison v. Hulbert, 44 Wn.2d 171, 266 P.2d 338 (1954) and Belancsik v. Overlake Mem’l Hosp., 80 Wn.2d 111, 492 P.2d 219 (1971) that have been cited by Young and WSTLA are of no assistance in resolving the issue before us. They were both decided long before former RCW 11.40.011 was amended to refer to “applicable statutes of limitation.” In any case, we do not quarrel with what we said in those cases to the effect that former RCW 11.40.011 established the limitation period for filing claims against a decedent’s estate. That does not, however, assist *281us in determining if the three-year statute of limitations set forth in RCW 4.16.080(2) is applicable in a case such as this where there is liability insurance and thus, no requirement that a claim be filed with the estate of the decedent as a condition precedent to maintaining a lawsuit against the estate.8 We are satisfied that, in such a case, it is applicable.
Finally, we take solace in the fact that there is nothing unfair or unjust about the result we reach here. The plaintiffs’ claim, as we have observed, is covered by liability insurance. By subjecting the Youngs’ claim to the statute of limitation that would have applied had Snell, who was the insured, not died, we are implementing the insurance contract in a way that is fair to the plaintiffs, the decedent’s estate, and the insurer. This significant point was recognized by the highest court of the State of Maryland in a case with similar facts. In Greentree v. Fertitta, 338 Md. 621, 659 A.2d 1325 (1995), the Maryland Court of Appeals examined a statute of that state which resembled former RCW 11.40.011. It concluded that its Legislature intended to subject claims against a decedent’s estate to the applicable statute of limitations,9 saying:
[W]hen a claim against a decedent’s estate is covered by a policy of insurance, § 8-104(e) provides that the ordinary statute of limitations applies to the claim .... Under § 8-104(e), therefore, a claim made within the limitations period generally applicable to the action is effective against the estate, where insurance coverage is available, to the extent that it would have been effective against the decedent, had he or she survived ....
*282By making the usual statute of limitations applicable to claims covered by insurance where the insured dies before suit is filed, § 8-104(e) fully implements the contract of insurance between the insurer and the insured.
Greentree v. Fertitta, 659 A.2d at 1329-30.
In sum, we conclude that the Legislature, by making claims “subject to applicable statutes of limitation” intended that the three-year statute of limitation set forth in RCW 4.16.080(2) would apply in cases such as the instant. Our conclusion in that regard accords with the plain words of the applicable statutes and is consistent with the basic rule of statutory construction that statutes should be interpreted in a manner that best carries out the Legislature’s intent and does not lead to absurd or unlikely results. The trial court’s order denying the Estate’s motion for summary judgment is reversed and the case is remanded for entry of an order granting summary judgment in favor of the Estate.
Dolliver, Smith, Guy, Madsen, and Talmadge, JJ., concur.

RCW 4.16.080 states:
“Actions limited to three years. The following actions shall be commenced within three years:
“(2) An action for taking, detaining, or injuring personal property, including an action for the specific recovery thereof, or for any other injury to the person or rights of another not hereinafter enumerated [.]”


There is a difference between a “claim” presented by creditors of a decedent’s estate and actions at law against a decedent’s estate. The filing a “claim” against the estate is generally a condition precedent to maintaining a lawsuit against the estate. RCW 11.40.080 (“No holder of any claim against a decedent shall maintain an action thereon, unless the claim shall have been first presented as provided in this chapter.”).


Clearly, the four-month time limitation in RCW 11.40.010 has no application because no notice of Snell’s death was ever given by a personal representative of Snell’s estate.


By use of the term “former” we indicate that RCW 11.40.011 and RCW 11.40.014 have both been repealed. Laws of 1997, ch. 252, § 87. Those former statutes have application here, however, as this case arose while they were in effect. For ease of understanding, we refer to them throughout as though they were still in effect.


RCW 4.16.170 provides, in pertinent part: “If the action is commenced by service on one or more of the defendants or by publication, the plaintiff shall file the summons and complaint within ninety days from the date of service. If, following service, the complaint is not so filed, or following filing, service is not so made, the action shall be deemed to not have been commenced for purposes of tolling the statute . . . .”


Three years prior to its decision in Augustson, Division One of the Court of Appeals decided Geschwind v. Flanagan, 65 Wn. App. 207, 828 P.2d 603 (1992), aff’d in part, rev’d in part, 121 Wn.2d 833, 854 P.2d 1061 (1993). It held there that “[t]he time period for filing a claim against an estate when a liability or ca*276sualty insurance policy is available to pay the claim is the same as the statute of limitations.” Geschwind, 65 Wn. App. at 214-15. In Augustson, the court distinguished Geschwind on the grounds that under the facts in Geschwind the court was not required to consider RCW 4.16.200. Augustson, 77 Wn. App. at 927 n.2.


In dissent, Justice Sanders asserts that “while the absence of a limitation period may seem unusual, it is by no means absurd as the majority suggests. Rather it is the natural state of things . . . .” Dissenting op. at 286. The dissent seemingly suggests that the majority opinion will lead to absurd results, Justice Sanders pointing out that if the three-year statute of limitations in RCW 4.16.080 ran one day after the decedent’s death, the claimant would have only one day within which to file a claim. Dissenting op. at 286. That circumstance may sound harsh when described that way, but it overlooks the fact that the plaintiff in the hypothetical case would have had two years plus 364 days within which to perfect a claim against the alleged tort-feasor.


Young apparently concedes that the three-year statute of limitations is applicable to suits against estates where liability insurance is not involved. It makes little sense to us that the statute of limitation set forth in RCW 4.16.080(2) applies in that instance but not in instances where liability insurance is involved.


The Maryland statute reads: “If the decedent was covered by a liability insurance policy which at the time the action is instituted provides insurance coverage for the occurrence, then, notwithstanding the other provisions of this section, an action against the estate may be instituted after the expiration of the time designated in this section, but within the period of limitations generally applicable to such actions.” Md. Code Ann., Est. & Trusts § 8-104(e) (Michie 1991 & Supp. 1996) (emphasis added).